department of the treasury washington dc zoolz10783 date oa otr contact person identification_number telephone number j g2 legend dear applicant employer_identification_number uil nos this letter responds to x's request dated date for a ruling that a private foundation's grants made to a foreign orphanage will comply with chapter of the internal_revenue_code facts x the foundation is a domestic private_foundation described in sec_501 and sec_509 of the code the foundation provides support for a variety of charitable endeavors primarily in the united_states y the orphanage is a home for destitute homeless impoverished diseased and underprivileged children located in a foreign_country m the orphanage has for decades provided food shelter medical_care and educational cultural and vocational training for children who reside there and currently serves several dozen children the orphanage also trains women in neighboring villages on first aid home nursing and nutrition the orphanage also provides medical aid to needy children and other needy persons in the community the foundation made a grant to the orphanage in the tax_year in which this ruling_request was filed and plans to make grants to the orphanage in future years the grants are unrestricted general-purpose grants to help the orphanage conduct its activities the grants will not separately or collectively qualify as a transfer of assets described in sec_507 of the code the orphanage has received funds from the m government for its programs of training women but now depends entirely on donations from private sources for its support most of its support comes from other charitable organizations the orphanage is a registered trust created under the laws of m like the u s the m government exempts charitable organizations from income taxes and allows deductions for charitable_contributions to them the m government has determined that the orphanage qualifies as a charitable_organization under m law the foundation has furnished information indicating that the orphanage is described in sec_501 and sec_509 b a vi of the code the orphanage has furnished an affidavit satisfying the requirements of section dollar_figure of revproc_92_94 the orphanage is not directly or indirectly controlled by the foundation or the foundation's directors the orphanage and its trustee are not related to the foundation or the foundation's directors rulings requested the foundation requests the following rulings the grants made by the foundation to the orphanage are amounts paid for a charitable purpose the orphanage is unrelated to the foundation and the grants will not in any way create any self-dealing under sec_4941 of the code the grants made by the foundation to the orphanage constitute qualifying distributions for purposes of meeting the minimum qualifying_distribution amount under sec_4942 of the code the foundation may treat the grants made to the orphanage as made to an organization described in sec_501 other than sec_509 of the code because the foundation has made a reasonable_judgment that the orphanage is an organization described in sec_501 other than a the grants made by the foundation to the orphanage to accomplish a purpose described in sec_170 of the code will be treated as a distribution made to an organization described in sec_509 or or j because the foundation has made a good_faith determination that the orphanage is an organization described in sec_509 or or j the grants made by the foundation to the orphanage are not taxable_expenditures under and not subject_to the expenditure_responsibility_rules of sec_4945 of the code law sec_170 and sec_501 of the code both refer to organizations organized and operated exclusively for charitable purposes sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing as any direct or indirect-- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation f agreement by a private_foundation to make any payment of money or other_property to a government_official as defined in sec_4946 other than certain employment agreements sec_4942 of the code imposes an excise_tax on a private foundation's undistributed_income defined as its distributable_amount less qualifying distributions sec_4942 of the code defines a qualifying_distribution as including any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than certain contributions to organizations controlled by the foundation or by disqualified persons or to private non-operating foundations sec_4945 of the code imposes an excise_tax on each taxable_expenditure of a private_foundation sec_4945 of the code defines a taxable_expenditure by a private_foundation as an amount_paid or incurred-- to attempt to influence legislation to influence a specific public election or carry on a voter registration drive to grant funds to an individual for travel study or similar purposes unless certain requirements are met to grant funds to an organization unless it is described in sec_509 or or d or unless the private_foundation exercises expenditure_responsibility with respect to the grant in accordance with sec_4945 or ey for a non-170 c b purpose sec_4946 of the code defines disqualified persons with respect to a private_foundation as substantial contributors foundation managers owners of a substantial_contributor family members of an individual who is one of the above entitie sec_35 owned by one of the above and certain government officials sec_1 c -1 d of the income_tax regulations provides that the term charitable includes relief of the poor and distressed or of the underprivileged advancement of education and combatting juvenile delinquency sec_53 d -2 f of the regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing thus the public recognition a person may receive arising from the charitable activities of a private_foundation to which such person is a substantial_contributor does not in itself result in an act of self-dealing since generally the benefit is incidental and tenuous for example a grant by a private_foundation to a sec_509 or organization will not be an act of self-dealing merely because such organization is located in the same area as a corporation which is a substantial_contributor to the foundation or merely because one of the sec_509 or organization's officers directors or trustees is also a manager of or a substantial_contributor to the foundation sec_53_4942_a_-3 of the regulations defines a qualifying_distribution as including any amount including reasonable and necessary administrative expenses paid to accomplish c b purposes other than certain contributions to organizations controlled by the foundation or one or more disqualified persons or to non-operating private_foundations sec_53_4942_a_-3 of the regulations provides generally that distributions for purposes described in sec_170 of the code to a foreign organization which has not received a ruling or determination_letter that it is an organization described in sec_509 a or or j will be treated as a distribution made to an organization described in sec_509 or or j if the distributing foundation has made a good_faith determination that the donee organization is an organization described in sec_509 or or j such a good_faith determination ordinarily will be considered as made where the determination is based on an affidavit of the donee organization or an opinion of counsel of the distributing foundation or the donee organization that the donee is an organization described in sec_509 or or j such an affidavit or opinion must set forth sufficient facts concerning the operations and support of the donee organization for the internal_revenue_service to determine that the donee organization would be likely to qualify as an organization described in sec_509 or or j sec_53_4945-5 contains a similar rule sec_53_4945-2 of the regulations provides that a grant by a private_foundation to an organization described in sec_509 or of the code does not constitute a taxable_expenditure by the foundation under sec_4945 other than under sec_4945 if the grant by the private_foundation is not earmarked to be used for any activity described in sec_4945 or is not earmarked to be used in a manner which would violate section fre d or and there does not exist an agreement oral or written whereby the grantor foundation may cause the grantee to engage in any such prohibited activity or to select the recipient to which the grant is to be devoted for purposes of this paragraph a i a grant by a private_foundation is earmarked if the grant is given pursuant to an agreement oral or written that the grant will be used for specific purposes sec_53_4945-4 of the regulations provides that a grant by a private_foundation to an organization described in sec_509 or of the code which the grantee organization uses to make payments to an individual for purposes described in sec_4945 shall not be regarded as a grant by the private_foundation to the individual grantee regardless of the application of sec_53_4945-4 of the regulations if the grant is made for a project which is to be undertaken under the supervision of the sec_509 or organization and such grantee organization controls the selection of the individual grantee this rule shall apply regardless of whether the name of the individual grantee was first proposed by the private_foundation but only if there is an objective manifestation of the sec_509 or organization's control_over the selection process although the selection need not be made completely independently of the private_foundation for purposes of this rule an organization shall be considered a sec_509 organization if it is treated as such under sec_53_4945-5 sec_53_4945-5 of the regulations provides that a grant by a private_foundation to a grantee organization which the grantee organization uses to make payments to another organization the secondary grantee shall not be regarded as a grant by the private_foundation to the secondary grantee if the foundation does not earmark the use of the grant for any named secondary grantee and there does not exist an agreement oral or written whereby such grantor foundation may cause the selection of the secondary grantee by the organization to which it has given the grant for such purpose a grant described herein shall not be regarded as a grant by the foundation to the secondary grantee even though such foundation has reason to believe that certain organizations would derive benefits from such grant so long as the original grantee organization exercises control in fact over the selection process and actually makes the selection completely independently of the private_foundation sec_53_4945-6 of the regulations provides generally that since a private_foundation cannot make an expenditure for a purpose other than a purpose described in sec_170 of the code a private_foundation may not make a grant to an organization other than an organization described in sec_501 except under certain circumstances for purposes of this paragraph an organization treated as a sec_509 organization under sec_53_4945-5 of the regulations shall be treated as an organization described in sec_501 of the code sec_53_4945-6 of the regulations provides that for purposes of this paragraph a foreign organization which does not have a ruling or determination_letter that it is an organization described in sec_501 of the code other than sec_509 will be treated as an organization described in sec_501 other than sec_509 if in the reasonable_judgment of a foundation_manager of the transferor private_foundation the grantee organization is an organization described in sec_501 other than sec_509 the term d53 reasonable_judgment shall be given its generally accepted legal sense within the outlines developed by judicial decisions in the law of trusts sec_53_4946-1 of the regulations provides that for purposes of chapter and certain other purposes an organization described in sec_509 or of the code or an organization wholly owned by such organization is not a disqualified_person revrul_71_460 1971_2_cb_231 held that a 501_c_3_organization may conduct part or all of its charitable activities in a foreign_country revproc_92_94 1992_1_cb_507 provides a procedure that private_foundations may follow in making reasonable judgments and good_faith determinations under sec_53_4945-6 sec_53_4942_a_-3 a and a of the regulations other than a transfer of assets described in sec_507 of the code the grantor must obtain a currently qualified affidavit prepared by the grantee an affidavit is currently qualified if the facts it contains are up to date and the substantive requirements of sec_501 and sec_509 remain unchanged the facts are up to date if they reflect the grantee organization's latest complete accounting year or if the affidavit is updated to reflect the grantee organization's current data where a grantee's status under sec_509 depends on financial support the affidavit must be updated by asking the grantee to provide an attested statement containing enough financial data to establish that it continues to meet the requirements of the applicable code section rationale each of the requested rulings is discussed in turn below the grants made by the foundation to the orphanage will promote charitable purposes under sec_501 and sec_170 of the code see sec_1 c - d of the regulations under the facts presented the foundation's grant to the orphanage will not result in a transaction with a disqualified_person as an organization described in sec_509 or of the code is not a disqualified_person see sec_53_4946-1 of the regulations moreover no facts presented indicate any improper indirect benefit to a disqualified_person the grants are paid to accomplish charitable purposes the orphanage currently qualifies as a public charity described in sec_170 and sec_509 thus current grants will constitute qualifying distributions under sec_4942 of the code and are not subject_to expenditure_responsibility under sec_4945 since the orphanage's continued status as a public charity depends on its annual support x should make reasonable good-faith determinations that the orphanage continues to qualify as a public charity before making grants in future years in so doing x may rely on an affidavit from the orphanage with up-to-date information as set forth in revproc_92_94 establishing that the orphanage continues to qualify as a public charity t- rulings accordingly we rule as follows the grants made by the foundation to the orphanage are amounts paid for a charitable purpose under sec_170 and sec_501 of the code the orphanage is unrelated to the foundation and the grants will not in any way create any self-dealing under sec_4941 of the code the grants made by the foundation to the orphanage constitute qualifying distributions for purposes of meeting the minimum qualifying_distribution amount under sec_4942 of the code the foundation may treat the grants made to the orphanage as made to an organization described in sec_501 other than sec_509 of the code because the foundation has made a reasonable_judgment that the orphanage is an organization described in sec_501 other than a the grants made by the foundation to the orphanage to accomplish a purpose described in sec_170 of the code will be treated as a distribution made to an organization described in sec_509 or or j because the foundation has made a good_faith determination that the orphanage is an organization described in sec_509 or or j the grants made by the foundation to the orphanage are not taxable_expenditures under and not subject_to the expenditure_responsibility_rules of sec_4945 of the code except as we have ruled above we express no opinion as to the tax consequences of the grants under the cited provisions of the code or under any other provisions of the code nor do we rule on the deductibility of a contribution to x earmarked for y rev ruls 1963_2_cb_101 and 1975_1_cb_79 may be considered in this regard this ruling is directed only to x sec_6110 of the code provides that it may not be used or cited as precedent fst because this letter could help resolve any future tax questions relating to x's activities x should keep a copy of this ruling in x’s permanent records sincerely yours lie manager exempt_organizations technical group we
